Citation Nr: 0108231	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  00-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits based on a claim of service connection for the cause 
of the veteran's death.


ATTORNEY FOR THE BOARD

K. Conner, Counsel







INTRODUCTION

The veteran had recognized guerrilla service from January 
1945 to February 1946; he died in January 1979.  The 
appellant in this claim is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO) which 
denied service connection for the cause of the veteran's 
death.  By July 1999 determination, the RO found that 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 
was not warranted.

In this case, the appellant requested a personal hearing 
before a Member of the Board at the RO.  By letter in April 
2000, however, she withdrew her hearing request and asked 
that her claim be forwarded to the Board for consideration.  
Thus, the Board will proceed with a review of the appeal 
based on the evidence of record.


FINDINGS OF FACT

1.  The veteran's certificate of death indicates that he died 
in January 1979 from an ill-defined heart disease.  

2.  At the time of his death, service connection was not in 
effect for any disability, nor did the veteran file a claim 
for VA benefits during his lifetime.  

3.  Heart disease was not clinically evident during the 
veteran's active service and there is no credible evidence to 
show that such disease was manifest to a compensable degree 
within one year of his discharge from service.  

4.  The credible evidence does not show that the veteran's 
fatal heart disease was causally related to his active 
service or any incident therein.

CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical and personnel records are 
negative for any complaint or finding of heart disease.  A 
January 1946 Affidavit for Philippine Army Personnel 
indicates that the veteran incurred no wounds or illnesses 
during his active service.

The official Certificate of Death reflects that in January 
1979, the veteran died at 56 years of age from an "Ill-
defined Heart disease."  

In October 1997, the appellant submitted a formal application 
for DIC benefits.  In support of her claim, she submitted an 
October 1997 certification from a private hospital official 
to the effect that the veteran had been hospitalized there in 
September 1978 with complaints of headache and "dizzines."  

The appellant also submitted a May 1997 medical certificate 
from Dr. Vicente N. Sta. Maria who indicated that the veteran 
had been his patient "from 1947 up to 1969 off and on."  He 
indicated that the diseases for which he treated the veteran 
included "Enlargement of the Heart" and "Hypertension with 
[blood pressure] 210/110."  Unfortunately, records of this 
treatment could not be provided "because of the fire that 
burned my house and my clinic in 1993."

In a memorandum for file, the RO indicated that an interview 
with Dr. Sta. Maria disclosed that he had graduated from the 
University of Santo Tomas and received his medical license in 
1937; he specialized in pulmonary diseases.  The RO indicated 
that according to the records on file at the Professional 
Regulations Commission, Dr. Sta. Maria last renewed his 
license in 1975.  The RO noted that Dr. Sta. Maria was 
nonetheless a regular contributor of medical statements in 
support of VA claimants and that his statements usually 
identified medical conditions and showed the period of time 
that treatment was rendered, oftentimes 40 to 50 years ago.  
The RO indicated that they had made numerous requests for Dr. 
Sta. Maria clinical and/or treatment files contemporaneous to 
the periods of alleged treatment; however, they had been 
advised by the doctor that all such records were destroyed in 
a fire in 1983.  The RO concluded that the statements by Dr. 
Sta. Maria describing medical histories prior to 1983 were 
based solely upon the doctor's memory and were 
unsubstantiated by supportive medical documentation.  The RO 
determined that it would serve no useful purpose to pursue 
further development of clinical records from Dr. Sta. Maria 
for treatment rendered prior to 1983.

By June 1998 rating decision, the RO denied the appellant's 
claim.  She appealed the RO determination, apparently arguing 
that she was entitled to DIC benefits as her husband's heart 
disease had been manifest within the year following his 
discharge from service.  She claimed that Dr. Sta. Maria had 
treated her husband for many sicknesses, including heart 
disease, from 1947 to 1969.

In July 1999, the appellant indicated that "the doctors who 
attended to my husband were unfortunately deceased."  She 
further claimed that she had exerted all her efforts "to 
gather and produce the medical certificate but it[']s 
futile."

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2000).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Additionally, certain chronic diseases will be presumed to 
have been incurred in service under the circumstances 
outlined in 38 C.F.R. § 3.307 even though there is no 
evidence of such disease during the period of service.  
Cardiovascular disease which becomes manifested to a 
compensable degree within one year following a veteran's 
discharge from service may be presumed to have been incurred 
in service.  38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.303, 3.309 (2000).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2000).  For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

The Board notes that the recently-enacted Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), contains extensive provisions modifying the 
adjudication of all pending claims.  In pertinent part, the 
new law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The duty to assist includes 
obtaining relevant records (including private records) that 
the claimant adequately identifies and authorizes VA to 
obtain.  The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  

In this case, the VA has fully met its statutory obligations 
to the appellant under the VCAA.  The record shows that the 
RO furnished the appellant with an August 1997 letter, June 
1998 and July 1999 rating decisions, and July 1999 and 
January 2000 Statements of the Case, all of which served to 
inform her of the evidence necessary to substantiate her 
claim, and of the evidence it had been successful in 
obtaining.  Moreover, the RO has sought all available 
treatment records and the appellant has not reported the 
existence of additional records.  In fact, she has 
affirmatively indicated that no additional medical records 
are available and that further development efforts would be 
"futile."  Based on the foregoing, the Board finds that no 
other pertinent records are available.  Moreover, the Board 
finds that a remand for a medical opinion in this case is not 
warranted.  In the absence of any credible medical evidence 
for the period from 1946 to 1979, any medical opinion 
regarding the etiology of the veteran's fatal heart disease 
would be speculative, at best.  Therefore, the Board finds 
that the requirements regarding notice and duty to assist as 
provided for by the VCAA have been met as there is no 
reasonable possibility that additional assistance will aid 
the appellant in substantiating her claim.  

Turning to the merits of the appellant's claim, the Board 
notes that the record reveals that in January 1946, just 
prior to the veteran's discharge from service, heart disease 
was not clinically evident.  In September 1978, more than 
three decades after his separation from service, he was 
treated for headaches and dizziness.  He died shortly 
thereafter, in January 1979, from an ill-defined heart 
disease.  

Despite the lack of evidence of heart disease in service or 
for decades thereafter, the appellant contends that service 
connection for the cause of the veteran's death is warranted 
as his fatal heart disease had its onset within one year of 
his discharge from active service.  In support of her claim, 
she maintains that Dr. Sta. Maria treated her husband off and 
on from 1947 for several sicknesses, including heart disease.  
However, the medical statement by Dr. Sta. Maria does not 
indicate the date on which the veteran's heart disease or 
hypertension was diagnosed.  Dr. Sta. Maria only stated that 
the treatment began in 1947, and that it was "off and on" 
up to 1969.  There is no indication that heart disease or 
hypertension was evident to a compensable degree within the 
applicable presumptive period.  Thus, the Board concludes 
that this evidence is insufficient to establish service 
connection for heart disease, on a presumptive basis, under 
38 C.F.R. § 3.307 and § 3.309.

In any event, with respect to the statement by Dr. Sta. 
Maria, the Board finds that such evidence is not at all 
credible and has little to no probative value.  Even assuming 
for the sake of argument that Dr. Sta. Maria did in fact 
treat the veteran during his lifetime, it is clear that his 
recent statement was rendered solely on the basis of memory, 
long after the fact.  As noted above, there are no clinical 
records available to support this medical statement from Dr. 
Sta. Maria.  The Board is amply aware that the statement is 
based on his own recollection of events that occurred several 
decades earlier.  For instance, Dr. Sta. Maria indicated that 
he had treated the veteran "off and on" for, inter alia, 
high blood pressure since 1947, and 50 years later in 1997, 
he somehow recalled with precision an elevated blood pressure 
reading of "210/110."  Nevertheless, Dr. Sta. Maria did not 
furnish any substantiation or indicate any time frame or date 
when that reading was allegedly taken.  The Board finds it 
wholly incredible, with the passage of so many years, that 
Dr. Sta. Maria would be able to recall such vivid, detailed 
information about one of his patients, especially without 
benefit of any document or record to refresh his memory.

As discussed above, the RO investigated Dr. Sta. Maria and 
concluded that his statements were totally unsubstantiated.  
Also, the U.S. Court of Appeals for Veterans Claims (Court), 
in persuasive, single-judge memorandum decisions, has 
determined on at least two prior occasions that Dr. Sta. 
Maria's medical opinion based on his own recollection without 
the aid of treatment records was not credible medical 
evidence.  See Cruzada v. Gober, U.S. Vet. App. No. 96-1132, 
(Sept. 16, 1997) (Holdaway, J.); Alcaide v. Gober, U.S. Vet. 
App. No. 96-1259 (Ivers, J.).  In these cases, the Court held 
that Dr. Sta. Maria's purported ability to recall that level 
of information under those circumstances was beyond what 
could reasonably be expected and, therefore, was speculative 
and insufficient to serve as a basis for service connection.  
The Board believes that this case presents essentially 
similar circumstances and that a similar conclusion is 
warranted.  

The Board has considered the appellant's assertions that her 
husband's fatal heart disease had its onset in service or to 
a compensable degree within one year of service.  However, 
the appellant does not possess the technical or specialized 
knowledge to provide a probative conclusion with respect to 
the issue of whether the veteran's heart disease was incurred 
in service or is medically related to such service, or when 
the disorder was first manifested.  Thus, the Board finds 
that her statements are not sufficient to establish service 
connection for heart disease.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

In summary, the Board finds that the appellant has not 
submitted any probative, credible evidence that establishes 
that the veteran's fatal heart disease was incurred in 
service or within one year from service separation, or is 
causally related to his period of service.  Moreover, as set 
forth above, the Board finds that there is no reasonable 
possibility that any further assistance by VA would aid the 
appellant in obtaining the evidence necessary to substantiate 
her claim.  In view of the foregoing, service connection for 
the cause of the veteran death must be denied.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.309 (2000).  

It is noted that, by July 1999 determination, the RO found 
that entitlement to DIC benefits pursuant to 38 U.S.C.A. § 
1318 was not warranted.  Although the appellant initiated an 
appeal with that RO decision, she failed to perfect an appeal 
within the applicable time period.  In any event, as set 
forth below, the record reveals that a claim for DIC benefits 
under 38 U.S.C.A. § 1318 has not been raised.

38 U.S.C. 1318 authorizes payment of DIC benefits in cases 
where the veteran "was in receipt of or entitled to 
receive" compensation for a service-connected disability 
rated totally disabling for 10 years immediately preceding 
death or a period of five years from the date of discharge.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 CFR 3.22(a), (the implementing regulation for 
section 1318) as permitting a DIC award in a case where the 
veteran had never established entitlement to VA compensation 
for a service-connected total disability and had never filed 
a claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  The 
Court concluded that the language of section 3.22(a) would 
permit a DIC award where it is determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if he or she had 
applied for compensation during his or her lifetime.  As the 
interpretation of the regulation did not accurately reflect 
VA's intent in issuing the regulation, it was amended to 
ensure that it clearly expresses VA's interpretation of 
section 1318.  See 65 Fed. Reg. 3388 (effective Jan. 21, 
2000, to be codified at 38 C.F.R. § 3.22(a)).

In essence, the amended regulation establishes an 
interpretive rule reflecting that 38 U.S.C. 1318 authorizes 
payment of DIC only in cases where the veteran had, during 
his or her lifetime, established a right to receive total 
service-connected disability compensation from VA for the 
period required by that statute or would have established 
such a right if not for clear and unmistakable error by VA.  
Id.

In specific, the amended regulation provides that even though 
a veteran died of nonservice-connected causes, VA will pay 
death benefits to the surviving spouse in the same manner as 
if the veteran's death were service-connected, if:  (1) the 
veteran's death was not the result of his or her own willful 
misconduct, and (2) at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was:  (i) rated by VA as 
totally disabling for a continuous period of at least 10 
years immediately preceding death; or (ii) rated by VA as 
totally disabling continuously since the veteran's release 
from active duty and for at least 5 years immediately 
preceding death.  Id.

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because:  (1) VA was paying the 
compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the veteran; (3) the 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issue of 
service connection, disability evaluation, or effective date; 
(4) the veteran had not waived retired or retirement pay in 
order to receive compensation; (5) VA was withholding 
payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA 
was withholding payments because the veteran's whereabouts 
was unknown, but the veteran was otherwise entitled to 
continued payments based on a total service-connected 
disability rating; or (7) VA was withholding payments under 
38 U.S.C. 5308 but determines that benefits were payable 
under 38 U.S.C. 5309.  See 65 Fed. Reg. 3388, 3391 (2000) (to 
be codified at 38 C.F.R. § 3.22(b)).  

In this case, the appellant would obviously not be entitled 
to DIC benefits under the amended regulation as there is no 
indication that the veteran ever filed a claim for VA 
benefits during his lifetime.  Even under the Court's 
"hypothetically entitled to receive" theory, entitlement to 
DIC benefits under section 1318 would not be warranted as 
there is absolutely no evidence of record to show that, even 
had the veteran brought a claim more than 10 years prior to 
his death, he would have been entitled to receive a total 
disability rating for the 10 years immediately preceding his 
death, thus entitling his survivor to DIC benefits under 
section 1318.  Again, the only credible medical evidence of 
record is the January 1979 death certificate and the October 
1997 medical certificate showing that the veteran was treated 
for headaches and dizziness in September 1978.  Furthermore, 
the appellant has submitted no argument to this effect.  See 
Cole v. West, 13 Vet. App. 268 (1999) (holding that, as to a 
section 1318 hypothetically "entitled to receive" theory, a 
claimant must set forth how, based on the evidence in the 
veteran's claims file, or under VA control, at the time of 
the veteran's death and the law then applicable, the veteran 
would have been entitled to a total disability rating for the 
10 years immediately preceding his death).  Based on the 
foregoing, the Board finds that a claim of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 has not been raised, either 
by the appellant or by the evidence of record.  


ORDER

Entitlement DIC benefits based on a service-connected cause 
of death is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 



